           Case 3:21-cv-01644-TSH Document 5-4 Filed 03/08/21 Page 1 of 3




 1    PATRICK J. CAROME (pro hac vice pending)     MARK D. FLANAGAN
      patrick.carome@wilmerhale.com                CA Bar No. 130303
 2    ARI HOLTZBLATT (pro hac vice pending)        mark.flanagan@wilmerhale.com
      ari.holtzblatt@wilmerhale.com                WILMER CUTLER PICKERING
 3
      WILMER CUTLER PICKERING                        HALE AND DORR LLP
 4      HALE AND DORR LLP                          2600 El Camino Real, Suite 400
      1875 Pennsylvania Avenue, NW                 Palo Alto, California 94306
 5    Washington, D.C. 20006                       Telephone: (650) 858-6047
      Telephone: (202) 663-6000                    Facsimile: (650) 858-6100
 6    Facsimile: (202) 663-6363
                                                   Attorneys for Plaintiff
 7    PETER G. NEIMAN (pro hac vice pending)       TWITTER, INC.
 8    peter.neiman@wilmerhale.com
      WILMER CUTLER PICKERING
 9      HALE AND DORR LLP
      250 Greenwich St., 45 Floor
10    New York, New York 10007
      Telephone: (212) 295-6487
11
      Facsimile: (202) 663-6363
12

13
                                   UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15
     TWITTER, INC.,                                             3:21-cv-01644
                                                     Case No. ____________________
16
                             Plaintiff,              [PROPOSED] TEMPORARY
17                                                   RESTRAINING ORDER AND ORDER
             v.                                      TO SHOW CAUSE WHY A
18                                                   PRELIMINARY INJUNCTION
     KEN PAXTON,                                     SHOULD NOT ISSUE
19
     in his official capacity as Attorney
     General of Texas,                               Date:
20
                             Defendant.              Courtroom:
21
                                                     Judge:
22

23

24

25

26

27

28
                                               1        [PROPOSED] ORDER GRANTING TWITTER’S
                                                   MOTION FOR TRO AND PRELIMINARY INJUNCTION

     ActiveUS 185639698v.1
           Case 3:21-cv-01644-TSH Document 5-4 Filed 03/08/21 Page 2 of 3




 1    [PROPOSED] TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE

 2            On March __, 2021, this Court heard Plaintiff’s application for a Temporary Restraining

 3    Order and Order to Show Cause why a preliminary injunction should not be issued. After hearing

 4    this application and considering the arguments and papers submitted, the Court enters the following

 5    Temporary Restraining Order:

 6            ORDERED that Texas Attorney General Ken Paxton (“AG Paxton”), together with his

 7    agents, employees, attorneys, and all persons in active concert or participation with them who

 8    receive actual notice of the injunction are enjoined from:

 9            Initiating any action to enforce the Civil Investigative Demand issued by AG Paxton to

10            Twitter on January 13, 2021 or otherwise pursuing the investigation of Twitter’s internal

11            editorial processes that AG Paxton publicly announced on January 13, 2021.

12            This order and all supporting pleadings and opposing papers must be served upon the

13    adverse party within ___ days.

14            Defendant is further ordered to show cause on March ___, 2021, at ___ before this Court

15    why a preliminary injunction to the same effect should not issue.

16            This order shall remain in effect until March ___, 2021.

17

18    IT IS SO ORDERED.

19    Dated: ______________
20    San Francisco, California                           United States District Judge
21

22

23

24

25

26

27

28
                                                    2        [PROPOSED] ORDER GRANTING TWITTER’S
                                                        MOTION FOR TRO AND PRELIMINARY INJUNCTION

     ActiveUS 185639698v.1
          Case 3:21-cv-01644-TSH Document 5-4 Filed 03/08/21 Page 3 of 3




1                                     CERTIFICATE OF SERVICE

2           I, Mark D. Flanagan, herby certify that on March 8, 2021, I served the attached document

3    via electronic mail upon the following address, per consent of all parties.

4

5           Brad.schuelke@oag.texas.gov

6

7    DATED: March 8, 2021                               /s/ Mark D. Flanagan
                                                        Mark D. Flanagan
8
                                                        MARK D. FLANAGAN (CA Bar No. 130303)
9                                                       mark.flanagan@wilmerhale.com
                                                        WILMER CUTLER PICKERING
10                                                        HALE AND DORR LLP
                                                        2600 El Camino Real, Suite 400
11                                                      Palo Alto, California 94306
                                                        Telephone: (650) 858-6047
12                                                      Facsimile: (650) 858-6100
13                                                      Attorney for Plaintiff
                                                        TWITTER, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        1                          CERTIFICATE OF SERVICE
